DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of method in the reply filed on 8/3/2022 is acknowledged.
Claims 24-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
.It is unclear what the relation of the time bins are. There is a time bin of the photon and two time bins for the non-separability. Are they related.
As to claim 2 when does this occur in relation to the step already recited
	As to claim 3 is the non-separability the same or different in claim , it appears to be an additional how does one make it even more non-separable? When in time does it relate to the elements of claim 1 and 2.
	As to claim 8, are the frequency and time bins the same or different than those in claim 1?
	As to claim 9 when does this occur in relation to the non-separable?
	As to claim 10 is the non-separability the same or different in claim 1-2 , it appears to be an additional how does one make it even more non-separable? When in time does it relate to the elements of claim 1 and 2.
	As to claim 15 are the frequency bins and time in line 3 the same or different than those in lines 4 and 5. 
Allowable Subject Matter
Claims 1 and 15  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Closest prior art Kues 2021/0174235 teaches encoding by entangling the states of different photons together as opposed to) generating a first photon encoded with quantum information in two or more frequency bins and at least one time bin; and b) performing a frequency dependent time operation to generate non-separability between the frequency bins and at least two time bins in the photon or entangling the frequency bin with the time bin of the same photon
And claim 15 b) performing a frequency dependent time operation on each of the first and second photons to generate non-separability between the time and frequency bins within each photon to create four-party non-separable states entangling the frequency bin with the time bin or entangling the time bin of a photon with the frequency bin of itself.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896